United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3186
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                             Alvin Stanley Briggs, Jr.

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Dubuque
                                 ____________

                             Submitted: May 12, 2014
                               Filed: June 6, 2014
                                 [Unpublished]
                                 ____________

Before MURPHY, MELLOY, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       Alvin Stanley Briggs, Jr. appeals his conviction for distribution of heroin
resulting in death, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C). Having
jurisdiction under 28 U.S.C. § 1291, this court reverses and remands.
       In March 2013, the government charged Briggs with five counts relating to the
distribution of heroin. Briggs moved for a ruling on the standard of proof required
for Count 1 (distribution of heroin resulting in death). Relying on Eighth Circuit
precedent, the district court ruled that “under 21 U.S.C. § 841(b)(1), there is no
proximate cause or forseeability requirement—that is, the government need only
prove that the heroin was a contributing cause of S.R.’s death.”

      Briggs conditionally pled guilty to Count 1, reserving the right to appeal the
standard-of-proof ruling. In the plea agreement, the parties stipulated:

      An autopsy determined the cause of S.R.’s death was “acute application
      of heroin.” S.R.’s use of the heroin defendant distributed to S.R. on or
      about July 3 was, at a minimum, a contributing cause of S.R.’s death.

The district court sentenced Briggs to 360 months’ imprisonment.

       This court reviews de novo the legal interpretation of a criminal statute. United
States v. Brummels, 15 F.3d 769, 771 (8th Cir. 1994). After Briggs pled guilty, the
Supreme Court of the United States decided Burrage v. United States, 134 S. Ct. 881
(2014). The Court held:

      at least where use of the drug distributed by the defendant is not an
      independently sufficient cause of the victim’s death or serious bodily
      injury, a defendant cannot be liable under the penalty enhancement
      provision of 21 U.S.C. § 841(b)(1)(C) unless such use is a but-for cause
      of the death or injury.

Burrage, 134 S. Ct. at 892.

      The district court erred in ruling that the government “need only prove that the
heroin was a contributing cause of S.R.’s death.”


                                          -2-
      The judgment is reversed. The case is remanded for proceedings consistent
with this opinion.
                     ______________________________




                                      -3-